FOSTER, Circuit Judge.
Plaintiff in error Johnson was convicted with three others of conspiring to unlawfully import intoxicating liquor into the United States and to unlawfully transport, possess, and sell same. He assigns error to the overruling of a plea in abatement, the overruling of a .demurrer, and the overruling of a motion in arrest of judgment. No other errors are assigned.
The plea in abatement was on the ground that the foreman of the grand jury returning the indictment was vice president of a national bank, and hence was a United States official, and ineligible to serve as a juror under the laws of Florida. Conceding that the qualifications of jurors in federal courts are *607measured by the laws of the states wherein they sit, and that United States officials are ineligible in Florida, to say that an officer of a national bank is a United States official, within the meaning of the law, is a reduetio ad absurdum.
The other assignments are equally without merit.
Affirmed.